 

Case: 1:18-or-OO7_88 Dooument #: 1 Filed: 11/20/18 Page 1 of 13'Page|D #:1

 

AO 91 (Rev. 11/11) Cn'minal C<>mplf=\ilfl'c _ . . AUSA Shawn McCarthy (312) 353-8881
UNITED STATES DISTRICT COURT '
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION F l L E D
UNITED STATES OF AMERICA ' - Nov 2 0 20180)
CASE NUMBER: THOMAS G. BRUTON
V ' CLERK, U.S. DlSTRICT COURT

JORGE A. PEREZ l ]. 8 CR

CRIM]NAL COlV[PLAINT MAGISTR'ATE JUDGE KIM

I, the complainant in this case,.state that the following is true to the best of my knowledge
and belief. n
n On or about November 19, 2018, at Chicago, in the Northern District of Illinois, Eastern DiVision,
and elsewhere, the defendant violated:
Code Section n Offense Description

Title 21, United States Code, Section did knowingly and intentionally possess with
841(a)(1) _ intent to distribute 5 kilograms or more of a
' - mixture and substance containing a detectable
amount of cocaine, a Schedule ll Controlled

Substance

This criminal complaint is based upon these facts:

_X_ Continued on the attached sheet. /
- - M

Special Agent, Drug Enforcement Administration
(DEA)

'Sworn to before me and signed in my presence. ‘

Date: November 20. 2018 ' ' ¢, .- v
' Judge§s signature

City and state: Chicago, Illinois YOUNG B. K]M. U.S. Magistrate Judze
~ . Printed name and Title

 

 

Case: 1:18-or-OO788 Dooument #: 1 Filed: 11/20/18 Page 2 of 13 Page|D #:2

UNITED STATES DISTRICT COURT v
NORTHERN DISTRICT OF ILLINOIS SS
AFFIDAVIT

l, RYAN PARKER, being duly sworn, state as follows:

1. l am a Special Agent with the Drug Enforcement Administration, and
have been so employed since July 2018. Formerly, l was a Task Force Officer with
the Drug Enforcement Administration between approximately July 2015 and July
2018. My current responsibilities include the investigation of narcotics trachking
offenses.

2. This affidavit is submitted in support of a criminal complaint alleging
that Jorge A. Perez has violated Title 21, United States Code, Section 841(a)(1).
Because this affidavit is being submitted for the limited purpose of establishing
probable cause in support of a criminal complaint charging PEREZ with possession
with intent to distribute a controlled substance, I have not included each and every
fact known to me concerning this investigation I have set forth only the facts that l
believe are necessary to establish probable cause to believe that the defendant
committed the offense alleged in the complaint

3. This affidavit is based on my personal knowledge, information provided
to me by other law enforcement agents, surveillance, review of audio-video recordings

and transcripts, interviews of witnesses and cooperating sources and other evidence

 

 

Case: 1:18-cr-OO788 Dooument #: 1 Filed: 11/20/18 Page 3 of 13 Page|D #:3

FACTS IN SUPPORT OF PROBABLE CAUSE

4. On or about November 7, 2018, a cooperating source of information (CS-
1)1 told DEA agents that an individual known to CS-l as “Nir”io”2 receives shipments
of approximately 20 kilograms of cocaine concealed within metal parts delivered to a
shop near the intersection of Cicero Avenue and Division Street in Chicago, lllinois.

5. According to CS-l, s/he has purchased cocaine from PEREZ in the past
and has had conversations with PEREZ during which PEREZ described receiving
kilogram quantities of cocaine concealed in metal parts. According to CS-l, s/he had
observed approximately 3 kilograms of cocaine inside PEREZ’s residential garage as
of approximately October 23, 2018.

6. According to CS-l, PEREZ uses phone number (312) 200-0728. On or
about November 8, 2018, at approximately 1:31 p.m., CS-l placed a consensually

recorded and monitored phone call to (312) 200-0728 in which CS-l and PEREZ

 

1 CS-l has been cooperating with DEA since approximately November 7, 2018. CS-l has no
criminal convictions and is unlawfully present in the United States. CS-l is currently
cooperating with the hope of not being deported due to his/her immigration status.

2 CS-l identified a known driver’s license photograph of Jorge A. Perez (“PEREZ”) as the
person s/he knows as “Nino.” In addition, as explained below, surveillance agents have
observed the individual identified by CS-l as “Nino” and identified him as Jorge A. PEREZ
based on a comparison to a known driver’s license photo of PEREZ. 4

Case: 1:18-or-OO788 Dooument #: 1 Filed: 11/20/18 Page 4 of 13 Page|D #:4

discussed, using coded language, CS-l’s recent encounter with law enforcement and
the imminent arrival of the truck containing kilogram.quantities of cocaine:3

CS-l: What’s up Nino?

Nino: What’s up?

CS-l: you didn’t call me?

Nino: They told me that you got sick [had an encounter with law enforcement].

CS-l: No, it’s just gossip.

Nino: How come‘?

CS-l: They [law enforcement] stopped me because they were looking for my
stepdad? '

Nino: Oh really?

CS-l: Yes. He had problems in the past and he used to live with me.
Nino: Oh ok, so you’re ok?

CS-li Yea, I’m ok.

Nino: l\/lan, l was worried already.

CS-l: Nah, l’m ok it’s my step dad’s problem, he’s in l\/.[exico.
[Laughter]

Nino: Did they tie you up? Did they handcuff you?

 

3 All consensually recorded telephone conversations between CS-l and PEREZ are in
Spanish. A Spanish-speaking Task Force Officer has listened to the recordings of the calls
and they are consistent with information provided by the CS. The recorded conversations
summarized herein include my own and fellow agents’ understanding of what was being said,
including the use of coded language This understanding and interpretation of the
conversations is based on (i) the content and context of the conversations, (ii) my experience
and my fellow agents’ experiences as law enforcement officers, including our experience
observing written conversations as a whole, (iii) the investigation to date; and (iv) the CS’s
interpretation of the conversation. The conversations described herein between CS-l and
various other individuals are draft summaries of Spanish-language communications and are
not verbatim.

 

Case: 1:18-or-OO788 Dooument #: 1 Filed: 11/20/18 Page 5 of 13 Page|D #:5

CS-l: No, no they didn’t, because it wasn’t for me. They only stopped me
because I was on my way out of the house.

Nino: Oh so coming out of the house is when they stopped you.
CS-l: Yes. l don’t have any problems

Nino: We’re ok then, we’re good. Right now they are bringing up the horse
[coded language referring to the truck containing kilograms of cocaine]?

CS-l: Oh really?

Nino: Yeah, they are bringing up the horse to take him to the beach. lt leaves
today, to land tomorrow and delivery on Monday. [The shipment of cocaine will
cross the U.S.-Mexico border and arrive in Chicago for delivery on l\/londay,
November 12.]

CS-l: Oh ok.

Nino: You still have a buck. l didn’t call you because the phone died on me but
l remember. I’m glad you’re ok but do me a favor and call your brother to let
him know you’re ok.

Nino: Don’t you worry, we are all in the same horse.

CS-l: Alright we are good then, there is not a problem.

Nino: l’m, extremely grateful that you are ok. [Nino is relieved the CS-l was
not arrested and did not have any issues with law enforcement.]

CS-l: Ok thank you. I’ll talk to you later.

l7. On or about November 7, 2018, CS-l directed law enforcement to 4836
W. Division Street in Chicago (PEREZ Business) and identified the business, a metal
processing facility called ~Victoria l\/letal Processor, as a locati`onwhere PEREZ had
previously received shipments of cocaine concealed within metal parts. According to
CS-l, PEREZ had personally told him/her that he had received shipments of cocaine

at this address.

 

Case: 1:18-or-OO788 Dooument #: 1 Filed: 11/20/18 Page 6 of 13 Page|D #:6

8. CS-l further directed law enforcement to 4024 W. Nelson Street in
Chicago (PEREZ Residence) and identified the location as PEREZ’s residence CS-l
stated the detached garage of PEREZ Residence is the location where PEREZ would
take the shipments of cocaine after they arrived at PEREZ Business. On or about
November 14, 2018, law enforcement conducted surveillance of the area near PEREZ
Residence. At approximately 10:25 a.m., law enforcement observed PEREZ inside the
detached garage

9. At approximately 11:26 a.m., law enforcement observed a black 2009
Bl\/[W park on the street a few houses west of PEREZ Residence. An unknown male
driver exited and walked to the front gate of PEREZ Residence. The driver was
carrying a white plastic shopping bag. Law enforcement observed PEREZ meet the
driver of the Bl\/IW at the front gate of PEREZ Residence and engage in conversation
At approximately 11:34 a.m., the driver returned empty-handed to the black 2009
BMW and PEREZ walked towards the PEREZ Residence with the white plastic
shopping bag previously carried by the driver of the 2009 Bl\/__[W. At approximately
12:11 p.m., lawenforcement observed PEREZ drive a grey 2004 Kia Spectra from the
detached garage of PEREZ Residence. Law enforcement followed PEREZ to the area
of 3047 N. Hamlin Avenue, where they temporarily lost sight of PEREZ. At
approximately 12:25 p.m., law enforcement observed PEREZ walk from the area of
3047 N. Hamlin Avenue and return to his vehicle carrying a bag.

10. At approximately 12:30 p.m., surveillance units followed PEREZ to the v

grocery store located at 4000 W. Diversey Avenue in Chicago. Surveillance units

 

Case: 1:18-cr-OO788 Dooument #: 1 Filed: 11/20/18 Page 7 of 13 Page|D #:7

observed PEREZ park his vehicle, enter the grocery store and exit a few minutes
later. At approximately 12:40 p.m. PEREZ returned to PEREZ Residence.

n 11. At approximately 12:53 p.m., law enforcement observed PEREZ leave
through the front door of PEREZ Residence talking on his cell phone and walk
westbound towards the intersection of Nelson Street and Karlov Avenue. Law
enforcement further observed PEREZ meet with two men, (Individual A and
Individual B) and later identified as Individual A and Individual B.4

1_2. Law enforcement observed PEREZ, Individual A and Individual B enter
the PEREZ Residence at approximately 1:00 p.m.

13. At approximately 1242 p.m., law enforcement observed PEREZ,

- Individual A and Individual B leave through the front door of PEREZ Residence and

meet in front of the house with the driver of the black 2009 Bl\/IW who had met with
PEREZ earlier that morning. Law enforcement observed Individual A, Individual B
and the driver walk towards the street and out of sight. lVloments later, law
enforcement observed the black 2009 Bl\/[W depart the area heading eastbound on
Nelson Street towards Pulaski Road with Individual A, Individual B and the
unidentified driver inside. At approximately the same time, law enforcement
observed PEREZ returning to PEREZ Residence.

14. Surveillance units followed the black 2009 BMW to a hotel located at

3210 N. Cicero Avenue in Chicago, where it parked on Cicero Avenue. At l

 

4 As explained below, Individual A and Individual B were identified based on identification
found on their persons after being detained by law enforcement

Case: 1:18-cr-OO788 Dooument #: 1 Filed: 11/20/18 Page 8 of 13 Page|D #:8

approximately 1:53 p.m., Individual A and Individual B got out the vehicle.
Individual B was carrying a backpack and a large duffle bag as s/he and Individual
A walked towards the entrance of the hotel.

15. Law enforcement approached Individual A and Individual B inside the
elevator of the hotel. At that time, Individual A was carrying the duffle bag and
Individual B had the backpack.

16. Law enforcement identified themselves as asked both Individual A and
Individual B if they were carrying any contraband. Individual A responded that he
was in possession of money. Law enforcement subsequently detained both Individual
A and Individual B and transported them to the Chicago Police Department’s 25th b
District Station. Individual A and Individual B were identified through identification
carried on their persons.

17 . Law enforcement recovered approximately $22,000 from the backpack
and duffel bag recovered from Individual A and Individual B. The currency was `
subsequently presented to a trained narcotics detection canine and the canine alerted
positive to the odor of narcotics on the currency.

18. q While at the Chicago Police Department’s 25th District Station,
Individual A provided verbal and written consent to search two cell phones in his/her
possession. Individual A also waived his/her l\/[iranda rights and agreed to speak with
law enforcement

19. Law enforcement searched the browser history on one of the cell phones

recovered from Individual A'and saw a website link for Company A, a transportation

Case: 1:18-or-OO788 Dooument #: 1 Filed: 11/20/18 Page 9 of 13 Page|D #:9

_ and supply chain management company based in Cookeville, Tennessee. The link was
related to a_ shipment for an item weighing 260 pounds with assigned tracking
number 0925388111 (the subject Freight).

20. Law enforcement subsequently contacted Company A. An employee of
Company A provided a bill of lading for tracking number 0925388111 (the Subject
Freight), dated November 13, 2018. The bill of lading identified the shipper as 4
Company B located in Houston, Texas, and the consignee as Victoria Metal Processor,
4836 W. Division, Chicago, IL fPEREZ Business).5 The shipping unit was listed as
“1 Hydraulic Piston (Ingersoll Rand) (Size/bore 10 in x 5 ft.) (ROD DIA 2 %))” with a
weight of 260 pounds and a capacity of 1600 PSI.

21. According to an~employee of Company A, the $180 shipping fee for the
Subject Freight was prepaid and the tracking information showed the Subj ect Freight
departed Houston, Texas, on November 14, 2018; arrived in l\/lemphis, Tennessee on
November 15, 2018; and arrived in Burbank, Illinois, on November 16, 2018.

22. According to the bill of lading, the Hnal destination of Subject Freight.is
the same address that CS-l identified as the location where PEREZ receives cocaine
~ 4836 W. Division, Chicago, Illinois (PEREZ Business). ln addition, the item
identified in the bill of lading ~ a 260-pound hydraulic piston _ was consistent with
CS-l’s statement that PEREZ and his associates use metal to conceal and transport

shipments of cocaine.

 

5 This is the sameaddress as the business that CS-l identified as being used by PEREZ for
receiving shipments of narcotics.

Case: 1:18-cr-OO788 Dooument #: 1 Filed: 11/20/18 Page 10 of 13 Page|D #:10

Recovery of approximately 23.15 kilograms of cocaine

23. Based on the above, agents obtained a Court-authorized search warrant
for the Subject Freight on November 16, 2018. 18 l\/I 753. Agents took custody of the
Subject Freight at Company A’s Burbank, Illinois, facility and transported the
Subject Freight to the Village of Justice Public Works garage in Justice, lllinois7
where agents searched the Subject Freight. The contents of the Subject Freight
consisted of a metal hydraulic piston, but which was not in fact operational. Agents
recovered approximately 20 wrapped bricks from inside the fake piston containing a
white powdery substance that field-tested positive for the presence of cocaine. The
bricks were weighed and the preliminary gross weight of the bricks was
approximately 23.15 kilograms

24. After recovering the approximately 23.15 kilograms of suspected
cocaine, agents replaced the wrapped kilogram parcels with a sham substance and
then repackaged the Subject Freight to give the appearance that it was not opened.

Delivery of sham substance to PEREZ Residence

25. On November 19, 2018, agents obtained a Court-authorized tracking-
device and trigger device warrant, 18 M 7 54, and a Court-authoriz_ed search warrant
for PEREZ Residence, 18 l\/[ 756.

26. Law enforcement placed an electronic tracking device6 and an optical

detection device inside the Subject Freight.

 

6 The transmitters emit an electronic signal that can be located by a receiver possessed by
law enforcement The transmitter and locating receiver can monitor whether the package

Case: 1:18-or-OO788 Dooument #: 10Filed: 11/20/18 Page 11 of 13 Page|D #:11

27. Law enforcement, acting in an undercover capacity, delivered the
Subject Freight containing the tracking device to PEREZ Business.

28. At approximately 8:20 a.m., agents established physical surveillance of
PEREZ Business. At approximately 8:36 a.m., surveillance observed gray Hummer7
parked in the parking lot of PEREZ Business.

29. At approximately 12:22 p.m., law enforcement, acting in an undercover
capacity, arrived at PEREZ Business with the Subject Freight.

30. At approximately 12:26 p.m., a forklift removed the Subj ect Freight from
the undercover truck. At approximately 12:26 the forklift placed the Subject Freight
in the bed of a red pickup truckS.

31. Law enforcement, acting in an undercover capacity presented the bill of
lading for Subject Freight. PEREZ accepted the-freight and signed the bill of lading
with the name “Pedro Vargas.”

32. At approximately 12:39 p.m., the red pickup truck left PEREZ Business
with the Subject Freight. Surveillance observed PEREZ as the sole occupant and

driver of the red pickup truck.

 

has been opened but cannot transmit or record voice communication or acquire oral ~
communication '

7 According to a law enforcement database the gray Hummer is registered to PEREZ at
PEREZ Business. '

8 According to a law enforcement database the red pickup truck is` registered to the business
located at PEREZ Business.

10

 

Case: 1:18-or-OO788 Dooument #: 1 Filed: 11/20/18 Page 12 of 13 Page|D #:12

33. Surveillance followed PEREZ 'v as he drove to the alley of PEREZ
Residence and unloaded the Subject Freight into the detached garage of PEREZ
Residence.

34. At approximately 1:02 p.m., surveillance observed PEREZ open the
Subject Freight.

35. At approximately 1:03 p.m., law enforcement received an audible alarm
` that the censor had been activated. Law enforcement understood this to mean the
Subject Freight had been opened.`

36.. Law enforcement entered the still open garage, placed PEREZ in

custody and transported him to the 25th District Chicago Police Department.

11

 

 

Case: 1:18-or-OO788 Dooument #: 1 Filed: 11/20/18 Page 13 of 13 Page|D #:13

37. After being advised of his Miranda Warnings, PEREZ stated he knew
there were drugs inside of the 'Subject Freight, but said he didn’t know how many
there were. Law enforcement asked PEREZ if he knew what kind of drugs were
inside the Subject Freight and PEREZ responded “coke§9” Law enforcement asked
PEREZ how much cocaine was contained in the S`ubject Freight and PEREZ
responded “it has to be something heavy” [based on my training and experience, I
believe PEREZ referred to kilograms when he said “something heavy”]. PEREZ
stated he was going to receive $2,000 for taking possession of the f‘pipe” (Subject

Freight).

FURTHER AFFIANT sAYETH NoT.

%

Special Agent, Drug Enforcement
Administration

 

SUBSCRIBEl) AND SWORN to before me on November 20, 2018.
'_/1'1)»->

\*Zm‘ G B. KI_M

United States Magistrate Judge

 

9 Law enforcement is aware “coke” is slang for cocaine.

12

 

